DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed August 11, 2022. Claims 2 and 4  have been cancelled without prejudice.  Claims 1, 3, and 5-14 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1, 3, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 3 and 5-10, the closest prior art references, Kim et al. (US 2021/0200020 A1), Sung (US 2020/0117029 A1), and Son et al. (US 2020/0064681 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the light shielding structure is a light shielding adhesive, wherein the functional module setting region is divided by the alignment mark into a light shielding adhesive setting region and a protective film attaching region, and the light shielding adhesive setting region surrounds the protective film attaching region.”
In regard to independent claim 11 and dependent claims 12 and 13, the closest prior art references, Kim et al. (US 2021/0200020 A1), Sung (US 2020/0117029 A1), and Son et al. (US 2020/0064681 A1), fail to disclose, either singly or in combination, all of the limitations of claim 11, including the combination of limitations, “wherein the light shielding structure is a light shielding adhesive, wherein the side wall of the display panel close to the functional module setting region comprises a first side wall, a second side wall and a third side wall, the first side wall and the third side wall are arranged opposite to each other, the second side wall is connected between the first side wall and the third side wall, the alignment mark comprises three alignment sub-marks alignment sub-mark corresponding to the first side wall, the second side wall and the third side wall respectively, and the three alignment sub-marks are spaced apart from each other.”
In regard to independent claim 14, the closest prior art references, Kim et al. (US 2021/0200020 A1), Sung (US 2020/0117029 A1), and Son et al. (US 2020/0064681 A1), fail to disclose, either singly or in combination, all of the limitations of claim 14, including the combination of limitations, “wherein the light shielding region is provided with a black ink layer, wherein the alignment mark is a colored ink layer in a first color, and the first color is a color other than black.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871